Allowable Subject Matter
Claims 1-3, 11-14 and 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Sato (US 2002/0076592) and Bekkedahl (US 2004/0081866) are the closest prior arts of record. However, the applicants amendments in conjunction with the applicants amendments filed on 4/7/2022 are considered persuasive and therefore, the rejections have been withdrawn. Fiebig (US 2006/0199061) is a notable prior art of record because of the figure 2A #100. However, within Fiebig the member #100 is not discussed as being foil like, furthermore, it is a single member and not two foil like members as instant claimed within claim 1, nor an adhesive as instant claim 20, nor a potting compound as instant claim 21. Therefore, the instant claimed inventions are deemed novel and non-obvious and contribute to the art of fuel cells. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728. The examiner can normally be reached 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN R OHARA/Examiner, Art Unit 1724